department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny a xs aw tax_exempt_and_government_entities_division date taxpayer_identification_number xx date person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia march 20xx release number release date legend org organization name address address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective april 20xx the revocation of your exempt status was made for the following reason s as a result of our examination and information submitted by you for the year ended march 20xx it was determined that your organization has been inactive and that there have been no operations or financial activities conducted or planned as such you failed to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after april 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending march 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing acting director eo examinations letter catalog number 34198j tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service sheffield street 3rd floor mountainside new jersey date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examinations letter catalog number 34809f oon 886a explanation of items schedule no or exhibit department of the treasury - internal_revenue_service name of taxpayer org year period ended march 20xx legend org organization name state state co-1 issue xx date address address city city company should an organization’s tax exemption under sec_501 of the internal_revenue_code be revoked because their activities have not met the requirements of sec_501 of the internal_revenue_code facts the organization was recognized as a tax exempt_organization under c of the internal_revenue_code in december 19xx the primary purpose of the organization was to provide low- income housing under the auspices of the us department of housing and urban development to senior citizens the organization was located at address city state and was commonly known as org of low and moderate income pursuant to section hud the organization generated over dollar_figure in annual rentals on september 20xx the corporation sold the virtually all other assets and liabilities and retired all debt since the sale of the building there has been no further activity unit apartment complex primarily for elderly and handicapped persons unit apartment complex and it was a the organization is not engaged in activities that further the organization’s exempt_purpose and as a result does not qualify for exemption the organization’s exempt status would have to be revoked due to the fact that they no longer meet the operational_test of sec_501 c law internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if all or part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distribution of statements and political campaign on behalf of or in opposition to any candidate for public_office federal regulations sec_1_501_c_3_-1 states ‘ primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if 1t engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities as not in furtherance of an exempt_purpose form 886-a crev department of the treasury - internal_revenue_service page -1- eon 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended match 20xx federal regulations sec_1_501_c_3_-1 provides that an organization 1s not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words ‘private shareholders or individual refer to persons having a personal and private interest in the activities of the organization the term private shareholder or individual’ is defined in regulation sec_1 a -1 c regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one of more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests governments position the organization is no longer operated exclusively for c purposes as defined by the internal_revenue_code and the regulations the organization has ceased its operations on september 20xx based on information gathered from conversations with the organization’s officials and from its representatives and from documentation received during this examination including the final filing of form_990 for the year ended march 20xx it was found that the organization has been idle and has no plans to operate in the future it has sold its assets to co-1 due to the organization’s idleness with its exempt_activities the organization is not operating exclusively for one or more exempt purposes specified in c of the internal_revenue_code the organization is not furthering its exempt_purpose by being inactive and not planning to perform any exempt_activities in the future and therefore does not qualify for exemption under c of the internal_revenue_code the organization’s officials understand that they fail to qualify for exemption taxpayers position the organization’s officials understand that they fail to qualify for exemption under internal_revenue_code sec_501 conclusion the organization does not meet the operations test and accordingly fails to qualify for exemption under sec_501 of the internal_revenue_code the organization’s exemption status is being revoked effective april 20x x form 886-a crev department of the treasury - internal_revenue_service page -2-
